Citation Nr: 0418692	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of trauma to the right index finger.

2.  Entitlement to an initial compensable evaluation for 
laceration residuals of the right middle finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1979 to March 1987.  
Her claims come before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received at the RO in June 1999, the veteran requested a 
Board hearing at the local VA office.  In a letter dated 
September 2002, the RO acknowledged the veteran's hearing 
request and informed her of the date of her scheduled 
hearing.  Prior to that date, however, the veteran contacted 
the RO by telephone and indicated that she wished to withdraw 
her request for a Travel Board hearing.  The Board thus deems 
this case ready for appellate review pursuant to 38 C.F.R. 
§ 20.702(e) (2003).  


FINDINGS OF FACT

1.  VA has provided the veteran adequate notice and 
assistance with regard to her claims.

2.  The veteran is right-handed.

3.  Prior to 1999, objective manifestations of residuals of 
trauma to the right index finger included some swelling and 
motion limitation not more nearly approximating extension 
limited by more than 30 degrees or limitation to more than 
one-inch from the palm.

4.  Since 1999, the competent medical evidence does not 
attribute any objective symptomatology to residuals of trauma 
to the right index finger.  

5.  Residuals of a laceration to the right middle finger are 
limited to well-healed and nontender scarring, some 
limitation of motion and some decreased sensation of the 
ulnar half of the finger.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
evaluation for residuals of trauma to the right index finger, 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic 
Code 5225 (2003); 38 C.F.R. §§ 4.71a, Diagnostic Code 5225 
(2001).  

2.  The criteria for entitlement to an initial 10 percent 
evaluation, and no more, for laceration residuals of the 
right middle finger have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.71a (Diagnostic Code 5226), 4.124a (Diagnostic Code 8516) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal to the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

In this case, the RO established entitlement to service 
connection for laceration residuals to the right middle and 
right index fingers in a May 1998 rating decision.  At that 
time the RO assigned initial noncompensable ratings, 
effective November 26, 1997.  The veteran expressed 
disagreement with those initial rating assignments.  Thus, 
the issues on appeal were first raised in a notice of 
disagreement submitted in response to the VA's initial grant 
of service connection for the disabilities in question.  
Moreover, the initial RO decision was made prior to November 
9, 2000, the date the VCAA was enacted.  The Court's decision 
in Pelegrini II acknowledges the validity of remedial 
notification of VA duties to notify and assist in cases such 
as this.  Consistent with that, the Board here observes that 
the only way the RO could have provided notice prior to 
initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that were filed by the appellant to 
perfect the appeal to the Board.  This would be an absurd 
result, and as such it is not a reasonable construction of 
section 5103(a).  

VA has provided the veteran adequate notice in the course of 
this appeal, and, significantly, before the claims were 
certified for the Board's review.  First, the May 1998 rating 
decision itself advised the veteran as to the reasons and 
bases for the initial noncompensable rating assignments and 
as to the evidence considered in making such determinations.  
Then, in a statement of the case issued in April 1999, the RO 
advised the veteran as to the governing laws and regulations, 
the evidence considered and the reasons and bases for the 
rating assignments made.  

In a letter dated in November 2000, the RO advised the 
veteran of the need for additional medical evidence and cited 
to private physicians the veteran referred to in the course 
of her appeal.  The RO then specifically advised the veteran 
that she could request and submit the records herself, or, 
that she could provide VA with the appropriate release to 
request private records on her behalf.  The RO also informed 
the veteran that it would request VA records if she 
identified the date, place and type of treatment.  In another 
November 2000 letter, the RO advised the veteran what records 
were already contained in the claims file.

Moreover, in the supplemental statements of the case issued 
in May 2001, and October 2002, respectively, the RO notified 
the veteran of the information and evidence needed to 
substantiate her claim.  See 38 U.S.C.A. §§ 5102, 5103.  The 
RO also notified the veteran of the reasons for which her 
claims had been denied and of the evidence it had considered 
in denying those claims, and provided her the regulations 
pertinent to her claims, including those governing VA's 
duties to notify and assist and those involving ratings of 
limitation of motion of the digits of the hands, which became 
effective August 26, 2002.  The RO also notified the veteran 
of all of the medical evidence it had requested and obtained 
in support of her claims and asked her to indicate whether 
there was any other pertinent, outstanding evidence that 
needed to be secured.  Additionally, in letters dated May 
2001 and November 2003, the RO notified the veteran of the 
change in the law and of VA's newly expanded duties to notify 
and assist.  The RO asked the veteran if there was any other 
evidence she wished the RO to consider, and if so, to 
identify that evidence so that the RO could make reasonable 
efforts to obtain it and associate it with the claims file.  
The RO indicated that it would provide reasonable assistance 
in obtaining records from any federal agency, including VA, 
and any private doctors, hospitals and clinics provided the 
veteran identified the names and addresses of the persons or 
agencies with the relevant records, the approximate time 
frame covered by the records and the condition for which the 
veteran was treated.  The RO asked the veteran to sign the 
enclosed forms authorizing the release of all non-VA medical 
records, but indicated that it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
evidence.  

The content of the notice letters and other documents sent to 
the veteran while his appeal was pending reflect compliance 
with the express requirements of the law as found by the 
Court in Pelegrini II.  As previously indicated, the VCAA 
notice asked the veteran to identify all evidence and 
information needed to support her claims and indicated that 
VA would assist the veteran in obtaining this evidence.  All 
the VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the claims, any error 
in not providing a single notice to the appellant covering 
all content requirements, or any error in timing, is harmless 
error.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to her claims, including 
service medical records, VA and private treatment records, 
and records from the Social Security Administration.  VA also 
conducted medical inquiry in an effort to substantiate the 
veteran's claims.  38 U.S.C.A.§ 5103A(d).  Specifically, VA 
afforded the veteran VA examinations of her hands and 
fingers, during which examiners addressed the severity of her 
service-connected right index and middle finger disabilities.  
The veteran has not identified any additionally available 
evidence she desires considered in connection with her 
claims.

Under the facts of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate her 
claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   



II.  Analysis of Claims

The veteran seeks higher initial evaluations for disabilities 
of her right index and middle fingers on the basis that the 
noncompensable evaluations initially assigned these 
disabilities do not accurately reflect the severity of the 
symptomatology associated with her right index and middle 
fingers.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like. 38 C.F.R. § 4.40, 4.45 (2003).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) (holding 
that, when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).  

In this case, the RO has evaluated the veteran's right index 
finger and right middle finger disabilities as noncompensably 
disabling pursuant to Diagnostic Code 5225 and Diagnostic 
Code 5226, diagnostic codes governing ratings of ankylosis of 
the index and middle fingers.  Effective August 26, 2002, the 
criteria for rating ankylosis and limitation of motion of the 
digits of the hands were amended.  See 67 Fed. Reg. 48,784 
(July 26, 2002).  

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for unfavorable or favorable ankylosis of the 
major or minor index finger.  38 C.F.R. § 4.71a, Diagnostic 
Code 5225 (2001).  A 10 percent evaluation was also 
assignable for unfavorable or favorable ankylosis of the 
major or minor middle finger.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2001).  According to a subsequent note, extremely 
unfavorable ankylosis was to be rated as amputation under 
Diagnostic Codes 5152 through 5156.  

Compensable evaluations were also assignable under other 
codes governing favorable or unfavorable ankylosis of 
multiple fingers.  For instance, a 20 percent evaluation was 
assignable for favorable ankylosis of the major or minor 
index and middle fingers.  38 C.F.R. § 4.71a, Diagnostic Code 
5223 (2001).  A 30 percent evaluation was assignable for 
unfavorable ankylosis of the major or minor index and middle 
fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5219 (2001).     

As of August 26, 2002, a 10 percent evaluation is assignable 
for unfavorable or favorable ankylosis of the index finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5225 (2003).  A 10 percent 
evaluation is also assignable for unfavorable or favorable 
ankylosis of the long finger.  38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2003).  According to a subsequent note, the 
adjudicator must consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Compensable evaluations are also assignable under other codes 
governing favorable or unfavorable ankylosis of multiple 
fingers and limitation of motion of individual digits.  For 
instance, a 20 percent evaluation is assignable for favorable 
ankylosis of the major or minor index and long fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5223 (2003).  A 30 percent 
evaluation is assignable for unfavorable ankylosis of the 
major or minor index and long fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (2003).  A 10 percent evaluation is 
assignable for limitation of motion of the major or minor 
index or long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or; 
with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2003).

A compensable evaluation may also be assigned under the 
diagnostic codes pertaining to skin disabilities, which 
include scars.  Effective August 30, 2002, the criteria for 
rating such disabilities were amended.  See 67 Fed. Reg. 
49,590 (July 31, 2002). 

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which were not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2001).  

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  The 10 percent evaluation was to be assigned 
when the requirements were met even though the location may 
have been on the tip of a finger or toe, and the evaluation 
was not to exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
(2001).  

Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

As of August 30, 2002, scars, other than of the head, face, 
or neck, which are deep or cause limited motion, are to be 
rated under Diagnostic Code 7801.  That code provides that a 
10 percent evaluation is assignable for such scars when the 
area or areas exceed 6 square inches (39 sq. cm.).  A 20 
percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2003).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, 
Note (1), (2) (2003).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under Diagnostic Code 7802.  That code provides that a 10 
percent evaluation is assignable for area or areas of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2003).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (1), (2) (2003).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2003).  

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)  38 C.F.R. § 4.118, 
Diagnostic Code 7804, Note (2) (2003).  

Other types of scars are to be rated based on limitation of 
function of affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2003).  

Also applicable to the veteran's claims is Diagnostic Code 
8516, which governs diseases of the ulnar nerve.  Under that 
code, a 10 percent evaluation is assignable for mild 
incomplete paralysis of the major or minor ulnar nerve.  A 20 
percent evaluation is assignable for moderate incomplete 
paralysis of the minor ulnar nerve and a 30 percent 
evaluation is assignable for moderate incomplete paralysis of 
the major ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8516 (2003).  The term "incomplete paralysis" with 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2003).  

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's right index finger disability 
picture does not more nearly approximate the criteria for a 
compensable evaluation under any of the diagnostic codes 
noted above.  The Board also finds that the veteran's right 
middle finger disability picture more nearly approximates the 
criteria for a 10 percent evaluation, and no more, under 
Diagnostic Code 8516.  

During service the veteran injured her right index and middle 
fingers.  Specifically, in November 1979, the veteran cut her 
finger on a jar when it shattered.  This injury, a laceration 
to the ventral aspect of the right middle finger, 
necessitated tendon exploration and repair.  Thereafter, 
examiners noted limitation of motion of the middle finger, 
decreased strength and tenderness.  By January 1980, the scar 
area had healed, but a mild contracture had developed.  The 
veteran reported numbness in her finger tip and tenderness in 
the scar area.  That month, the veteran was placed on limited 
duty for six months due to a laceration of the right middle 
finger with nerve and tendon involvement.  The Medical Board 
making this determination indicated that the veteran had a 
possible ulnar digital nerve injury.  From February 1980 to 
June 1980, the veteran continued to receive follow-up 
treatment for the injury and examiners noted improvement in 
strength and range of motion.  Thereafter, the veteran was 
returned to her command for full duty.  At that time, she 
still had some limitation of motion, which was expected to 
improve with continued exercises.  By early May 1982, the 
veteran was still reporting that her finger felt like it was 
asleep, but an examiner noted that the right middle finger 
problem had resolved.    

In July 1984, the veteran injured her right index finger when 
a softball struck her right hand.  X-rays confirmed a 
transverse fracture of the middle phalanx, second digit, 
right hand.  An examiner applied a splint.  In November 1994, 
the veteran was still complaining of pain and limitation of 
motion in that finger.  An examiner noted moderate edema, 
limitation of motion, and possible muscle atrophy due to the 
extended use of the splint.  X-rays showed post-traumatic 
degenerative arthritis in the right index finger.

During an occupational exposure to ionizing radiation 
examination conducted in November 1985, the veteran reported 
the 1979 surgery to her middle finger and indicated that her 
index finger had grown back deformed.  The examiner noted 
fractures of both fingers, not considered disabling, but no 
residual deformity.  Another examiner noted the same findings 
during a separation examination conducted in January 1987.  

Since discharge, the veteran has sought occasional treatment 
for complaints associated with her right index and middle 
fingers and has undergone VA examinations, during which 
examiners evaluated the severity of her right index and 
middle finger disabilities.  

During an employment physical examination conducted in August 
1989, a private physician noted an old fracture of the 
veteran's right index finger and an old laceration of her 
right middle finger.  He indicated that the veteran's 
injuries had resolved except for slight limitation of flexion 
that did not affect the veteran's right hand.

In August 1994, the veteran sought private treatment for an 
unrelated condition, at which time she reported stiffness and 
pain in the proximal interphalangeal joints of the hands.  An 
examiner diagnosed questionable overuse syndrome of the 
hands.  He later noted that, by September 1994, the symptoms 
had resolved.

In a written statement dated January 1998, she reported that 
she had a form of an arthritic condition, which caused her 
hands to be swollen and in pain continuously.  X-rays of the 
veteran's right hand and wrist were taken in February 1998 
and the results were unremarkable, showing no evidence of any 
acute fracture or degenerative change.

During a VA hand, thumb and fingers examination conducted in 
April 1998, the veteran reported diminished flexion of her 
right middle and index fingers and swelling of her right 
middle finger.  The examiner noted that there was significant 
swelling in the right middle and index fingers to the point 
of being tight and shiny. (The examiner noted the same 
finding in the other fingers of the right hand, but to a 
lesser extent.)  The examiner also noted good strength in the 
right hand, limitation in flexion of the index finger, 
proximal interphalangeal joint, to 70 degrees, limitation in 
flexion of the middle finger, distal interphalangeal joint, 
to 50 degrees, and proximal interphalangeal joint, to 30 
degrees, a well-healed, nontender, white scar on the ulnar 
aspect of the middle finger, no sensation to soft or hard 
touch in the area of the scar, and hypersensitivity of the 
middle and index fingers of the right hand on the dorsal 
surface distally.  The VA examiner diagnosed status post 
laceration of the right middle finger with residual loss of 
full range of motion and loss of sensation in the scar area, 
and status post sprain to the right index finger with 
residual loss of full range of motion.  

In an undated letter, which was associated with the claims 
file in 1999, F. Michael Saigh, M.D., indicated that, as a 
result of the in-service finger traumas, the veteran had 
nerve damage to both fingers and chronic finger pain.  Dr. 
Saigh noted flexion in both fingers 60 percent of normal, 
grip strength of 4/5, complaints of pain and burning in the 
fingers most likely secondary to nerve damage, sensitivity of 
both fingers, especially the third, with an abnormal ability 
to hold on to objects.  Dr. Saigh indicated that he was not 
able to test in his office the veteran's ability to hold on 
to objects, but would say that her ability to hold and grab 
was at best 50 percent of normal.   

During a VA hand, thumb and fingers examination conducted in 
November 1999, the veteran reported that following discharge, 
in 1987, she worked well without difficulty as an ultrasonic 
inspector.  Reportedly, in 1993, she started having swelling 
and stiffness in the proximal interphalangeal joint of her 
right hand and was diagnosed with arthritis.  Despite being 
prescribed medication, the symptoms did not abate and she 
reportedly began to have difficulty participating in sports, 
typing and shoveling.  In 1997, she reportedly began to 
notice that cold climate made her right middle finger tingle, 
throb and go numb.  On examination, she reported pain, 
stiffness and numbness in the right middle finger, 
particularly in the morning for approximately two hours.  
This pain reportedly necessitated the use of medication.  

The examiner noted that the veteran was right-handed.  He 
also noted that the veteran felt pain when using a zipper, 
pulling down her pants, dishwashing and shoveling snow.  The 
examiner indicated that the veteran had an eight-centimeter 
"C"-shaped cut wound around the proximal interphalangeal 
joint of the right middle finger, a two-centimeter transverse 
circular cut wound along the proximal finger crease, 
decreased sensation of the ulnar half of the middle finger, 
tactile sensation of 3/10 in the ulnar half side of the 
finger, no cold sensation at the distal half, decreased cold 
sensation of 5/10 in the proximal half, normal range of 
motion of all fingers, including all joints, both active and 
passive, normal muscle strength in all flexors and extensors, 
no muscle atrophy in the hands, slight limitation of motion 
in the right wrist, and normal ulnar and radial deviation of 
the right wrist.  The examiner also indicated that the 
veteran was able to flex completely her middle finger and 
that the distance between the finger tip and palm, especially 
at the palmar crease, was zero.  X-rays of the right hand 
revealed scattered degenerative changes and soft tissue 
swelling of the proximal interphalangeal joint of the middle 
finger.  The examiner indicated that these findings were age 
appropriate osteoarthritis findings and that the arthritis 
was not service connected.  He diagnosed decreased sensation 
of the ulnar half of the right middle finger due to digital 
sensory nerve injury during service.

A.  Right Index Finger Disability

The above evidence establishes that, prior to 1999, 
physicians attributed swelling and some limitation of motion 
as residual to the veteran's right index finger injury.  
Nevertheless, none of the evidence showed ankylosis, an 
inability to move the finger.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) [citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91]; see also Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Nor did the evidence 
demonstrate a degree of motion limitation sufficient to 
warrant assignment of even a compensable rating pursuant to 
the criteria for rating motion limitation of one digit.  The 
Board also notes that, although Dr. Saigh also attributed a 
decreased grip strength and an abnormal ability to hold on to 
objects to the veteran's right index finger disability, it is 
unclear whether Dr. Saigh reviewed the veteran's medical 
history or even examined the veteran before offering this 
opinion.  Dr. Saigh admitted that he was unable to test the 
veteran's ability to hold on to objects, suggesting that he 
was basing his findings on the veteran's reported history, or 
on something other than a physical examination.  Second, all 
other physicians who evaluated the veteran's disability since 
discharge have noted no decrease in strength attributable to 
the right index finger residual, consistent with evidence 
showing good healing of that injury.  Thus, the evidence 
dated prior to 1999 is not sufficient to warrant assignment 
of a compensable rating assignment.

Since 1999, no physician has attributed any objective 
symptomatology to the veteran's right index finger 
disability.  In fact, during her most recent VA examination, 
the veteran reported no complaints associated with that 
disability.  Absent competent evidence of existing functional 
impairment of the right index finger attributable to service, 
the criteria for entitlement to an initial compensable 
evaluation for residuals of trauma to the right index finger 
have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as the preponderance of the evidence is against this 
claim, it must be denied.

B.  Right Middle Finger Disability

According to the competent evidence of record, residuals of a 
laceration to the right middle finger are comprised of well-
healed and nontender scarring, a limitation of right middle 
finger motion, and decreased sensation of the ulnar half of 
that finger.  The VA examiner who most recently examined the 
veteran's fingers also noted swelling, but indicated that 
that swelling was due to arthritis, which was secondary to 
age, rather than to the in-service finger trauma.  

The veteran's current noncompensable rating is assigned 
pursuant to Diagnostic Code 5226, which pertains to ankylosis 
of the middle finger.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 
(1995) [citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th 
ed. 1988) at 91]; see also Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  Although some limitation of finger motion has 
been objectively confirmed, the veteran does retain motion 
and no ankylosis, favorable or otherwise, is demonstrated to 
warrant a compensable evaluation under Diagnostic Code 5226, 
either formerly or as revised.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In that 
regard, the Board concludes that any right middle finger 
scarring does not warrant a compensable evaluation under any 
of the previously noted diagnostic codes pertaining to scars 
insofar as no residual functional impairment due to scarring 
is shown in any of the competent medical evidence of record.  

The competent evidence does show, however, that the veteran 
manifests decreased sensation of the ulnar half of the right 
middle finger.  Such manifestation warrants assignment of an 
initial 10 percent evaluation under Diagnostic Code 8516.  An 
evaluation in excess of 10 percent may not be assigned under 
Diagnostic Code 8516, however, as the nerve involvement is 
wholly sensory and has not been shown to cause more than mild 
incomplete paralysis of the right middle finger.  See 
38 C.F.R. § 4.124a.  The decision herein included 
consideration of the Court's decision in Fenderson.  In this 
case, the 10 percent grant is warranted throughout the appeal 
period.  

The Board concludes that the criteria for entitlement to an 
initial 10 percent evaluation for laceration residuals, right 
middle finger, have been met.  Inasmuch as the evidence fails 
to show more severe residuals or other additional functional 
impairment attributable to the in-service injury, however, a 
rating in excess of 20 percent is not warranted.  


ORDER

An initial compensable evaluation for residuals of trauma to 
the right index finger is denied.

An initial 10 percent evaluation, and no more, for laceration 
residuals of the right middle finger, is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



